DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0019] line 7, "upper panel 20" should be “upper panel 120”
In paragraph [0021] line 3, “drive pulley 34” should be “drive pulley 134”
In paragraph [0021] line 4, “endless belt 134” should be “endless belt 138”
In paragraph [0022] line 3, “transverse tube 102” should be “transverse tube 202”
In paragraph [0022] line 8, “left bearing assembly 112A” should be “left bearing assembly 212A”.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  "frustroconical component" in line 2 of claim 3 should be "frustoconical component".  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  "desk collector" in line 9 of claim 11 should be "dust collector".  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  "frustroconical section" in line 2 of claim 12 should be "frustoconical section".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the diverter claimed in line 1 of claim 5 has no basis in the specification. For examination purposes, the diverter will be examined as referring to the deflector plate in paragraph [0022].
Claim 17 recites the limitation “said drive and driven pulley” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 17 will be read as dependent on claim 15, which claims a drive pulley and a driven pulley.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruckman (US 6,036,600 A).
Regarding claim 1, Kruckman teaches a dust collector for an agricultural harvester having a header for harvesting crop over the ground and a feeder housing receiving harvested 
a perforated tubular housing extending between the outer walls of the feeder housing (Dust eliminator housing 12 with holes P, Fig. 1);
exhaust plenum chambers connected to opposite ends of said tubular housing, each having an outlet directed at least towards the ground (Dust discharge chutes 14 with dust curtains 16 hanging down);
a drive shaft extending longitudinally through said perforated tube and journaled for rotation therein (Shaft 20);
impellers mounted on and adjacent the ends of said drive shaft for directing air flow out of said outlets upon rotation of said drive shaft (Rotating fans 22); and
a drive mechanism connected to and selectively rotating said drive shaft to induce air flow and dust out of the feeder housing (Drive means 50, Fig. 2).
Regarding claim 7, Kruckman teaches wherein the drive shaft is journaled by bearings supported by the walls of said plenum (Col. 3 lines 51-54, Bearings on both ends of unit center for supporting shaft 20).
Regarding claim 8, Kruckman teaches wherein the drive mechanism comprises a driven pulley and a tensioner adjacent said pulley and a drive pulley to rotate said drive shaft (Drive means 50 comprises second pulley 36 (driven), idler pulley 38 (tensioner), and first pulley 34 (drive), Fig. 2).
Regarding claim 11, Kruckman teaches an agricultural harvester (Col. 2 lines 52-55, John Deere combine) for harvesting agricultural crop over the ground and comprising:
a header for harvesting agricultural crop over the ground and directing it to a central location (Col. 3 lines 12-14, Header attachment);

a crop processing apparatus connected to and receiving cut crop from said feeder housing for processing the crop (Col. 2 lines 52-55, John Deere combine is well known in the art to comprise a crop processing apparatus);
a dust collector (Combine dust eliminator 10, Fig. 1) comprising:
a perforated tubular housing extending between the outer walls of the feeder housing (Dust eliminator housing 12 with holes P);
exhaust plenum chambers connected to opposite ends of said tubular housing, each having an outlet directed at least towards the ground (Dust discharge chutes 14 with dust curtains 16 hanging down);
a drive shaft extending longitudinally through said perforated tube and journaled for rotation therein (Shaft 20);
impellers mounted on and adjacent the ends of said drive shaft for directing air flow out of said outlets upon rotation of said drive shaft (Rotating fans 22); and
a drive mechanism connected to and selectively rotating said drive shaft to induce air flow and dust out of the feeder housing (Drive means 50, Fig. 2).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruckman (US 6,036,600 A).
Regarding claim 10, Kruckman teaches wherein said drive and driven pulley have a step up ratio of approximately 3.7 to 1 (Col. 4 lines 10-33, Pulley ratio is 2.4 to 1 (6” and 2.5” pulleys)).
Please note, a ratio of 2.4 to 1 is being treated as “approximately” 3.7 to 1 since applicant has not defined or limited the phrase “approximately” in the original disclosure.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a pulley step up ratio of approximately 3.7 to 1 to provide the necessary RPM since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter
Claims 2-4, 9, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearson et al. (US 8,062,109 B1) discloses . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671